 

EXHIBIT 10.2

 



THIS SECURITY HAS NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF
1933 (THE “ACT”) OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED OR
SOLD UNLESS (I) REGISTERED AND QUALIFIED PURSUANT TO THE APPLICABLE PROVISIONS
OF FEDERAL AND STATE SECURITIES LAWS, (II) THIS SECURITY MAY BE SOLD PURSUANT TO
RULE 144 OF THE ACT OR (III) UNLESS AN EXEMPTION FROM SUCH REGISTRATION OR
QUALIFICATION APPLIES.  THEREFORE, NO SALE OR TRANSFER OF THIS SECURITY SHALL BE
MADE, NO ATTEMPTED SALE OR TRANSFER SHALL BE VALID, AND THE ISSUER SHALL NOT BE
REQUIRED TO GIVE ANY EFFECT TO ANY SUCH TRANSACTION UNLESS (A) SUCH TRANSACTION
HAS BEEN DULY REGISTERED UNDER THE ACT AND QUALIFIED OR APPROVED UNDER
APPROPRIATE STATE SECURITIES LAWS, (B) THE SECURITY MAY BE SOLD PURSUANT TO RULE
144 OF THE ACT OR (C) THE ISSUER HAS FIRST RECEIVED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO IT THAT SUCH REGISTRATION, QUALIFICATION OR APPROVAL
IS NOT REQUIRED.

 

WARRANT

 

For the Purchase of Shares of Common Stock of

 

BLACK RIDGE OIL & GAS, INC.

(formerly known as Ante5, Inc.)

 

Void After 5 P.M., CT, on August 31, 2015

 

Date:

 

Warrant to Purchase [                          ] Shares of Common Stock

 

THIS IS TO CERTIFY, that, for value received, Dougherty Funding LLC, or
successors or registered assigns (the “Holder”), is entitled, subject to the
terms and conditions hereinafter set forth, at any time and from time to time
during the period commencing as of 9:00 A.M., CT, on [
                         ] (the “Issue Date”) and ending as of 5:00 P.M., CT,
August 31, 2015 at which time this Warrant shall become void and all rights
hereunder shall cease, to purchase [                          ] shares (the
“Warrant Shares”) of Common Stock, par value $0.001 (“Common Stock” or the
“Shares”), of Black Ridge Oil & Gas, Inc. (formerly known as Ante5, Inc.), a
Delaware corporation (the “Company”), from the Company at an exercise price per
Share equal to $0.38 at the date of issuance (the exercise price in effect being
herein called the “Exercise Price”).  The number of Warrant Shares purchasable
upon exercise of this Warrant and the Exercise Price shall be subject to
adjustment from time to time as described herein.  This Warrant is being issued
pursuant to that certain Amended and Restated Fee Agreement dated as of
September 5, 2012 between the Company and the Holder.   Capitalized terms used
herein have the respective meanings ascribed thereto in the Amended and Restated
Secured Revolving Credit Agreement dated as of September 5, 2012 (“the “Credit
Agreement”) between the Company and the Holder unless otherwise defined herein.

 

SECTION 1.         Terms of this Warrant

 

1.1           Time of Exercise.  This Warrant may be exercised at any time and
from time to time during the period commencing as of 9:00 A.M., CT, on [
                         ] (the “Issue Date”) and ending as of 5:00 P.M., CT, on
August 31, 2015, at which time this Warrant shall become void and all rights
hereunder shall cease. This Warrant shall be subject to cancellation by the
Company if it is conclusively determined through arbitration or legal
proceedings that the Holder defaulted in its obligation to make Advances to the
Company in accordance with the Credit Agreement and such default was not cured.

 

1.2           Manner of Exercise.

 

1.2.1           The Holder may exercise this Warrant, in whole or in part, upon
surrender of this Warrant, with the duly executed exercise notice, in the form
attached hereto as Appendix A, to the Company at its corporate office in
Minnetonka, Minnesota, and upon payment to the Company of the Exercise Price for
each Warrant Share to be purchased in lawful money of the United States, or by
certified or cashier's check, or wired funds or by cashless exercise as provided
in Section 1.3 below.

 

1

 

 

1.2.2           Upon receipt of this Warrant with the duly executed exercise
notice and accompanied by payment of the aggregate Exercise Price for the
Warrant Shares for which this Warrant is then being exercised (unless this
Warrant is being exercised on a cashless basis as provided in Section 1.3
below), the Company shall cause to be issued and delivered to the Holder,
certificates for the total number of whole Warrant Shares for which this Warrant
is being exercised in such denominations as are required for delivery to the
Holder.  

 

1.2.3           In case the Holder shall exercise this Warrant with respect to
less than all of the Warrant Shares that may be purchased under this Warrant,
the Company shall execute a new Warrant for the balance of the Warrant Shares
that may be purchased upon exercise of this Warrant and deliver such new Warrant
to the Holder.

 

1.2.4           The Company covenants and agrees that it will pay when due and
payable any and all taxes which may be payable in respect of the issue of this
Warrant, or the issue of any Shares upon the exercise of this Warrant.  The
Company shall not, however, be required to pay any tax which may be payable in
respect of any transfer involved in the issuance or delivery of this Warrant or
of the Warrant Shares in a name other than that of the Holder at the time of
surrender, and until the payment of such tax the Company shall not be required
to issue such Warrant Shares.

 

1.3           Cashless Exercise.  Notwithstanding any other provision contained
herein to the contrary, the Holder may elect to receive, without the payment by
the Holder of the aggregate Exercise Price in respect of the shares of Common
Stock to be acquired, shares of Common Stock of equal value to the value of this
Warrant, or any specified portion hereof, by the surrender of this Warrant (or
such portion of this Warrant being so exercised) together with a Net Issue
Election Notice, in the form annexed hereto as Appendix B, duly executed, to the
Company.  Thereupon, the Company shall issue to the Holder such number of fully
paid, validly issued and nonassessable shares of Common Stock as is computed
using the following formula:

 

X = Y (A - B)

A

 

where

 

X =           the number of shares of Common Stock to which the Holder is
entitled upon such cashless exercise;

 

Y =           the total number of shares of Common Stock covered by this Warrant
for which the Holder has surrendered purchase rights at such time for cashless
exercise (including both shares to be issued to the Holder and shares as to
which the purchase rights are to be canceled as payment therefor);

 

A =          the Market Price of one share of Common Stock as at the date the
net issue election is made; and

 

B =           the Exercise Price in effect under this Warrant at the time the
net issue election is made.

 

1.4           Market Price.  “Market Price” shall mean, on any given day: (A) if
the class of Warrant Shares is exchange-traded, the average of the closing sales
prices per share of the class of Warrant Shares for the ten (10) consecutive
trading days ending on the day that is two (2) trading days prior to the
applicable date of determination of Market Price; or (B) if the class of Warrant
Shares is not listed or admitted to trading on any securities exchange but is
regularly traded in any over-the-counter market, then the average of the bid and
ask prices per share of the class of Warrant Shares for the ten (10) consecutive
trading days ending on the day that is two (2) trading days prior to the
applicable date of determination of Market Price; or (C) if the class of Warrant
Shares is not traded as described in clauses (A) or (B), then the per share
market price of the class of Warrant Shares as determined in good faith by the
Company’s Board of Directors.

 

2

 

 

1.5           Exchange of Warrant.  Upon the request of the Holder, this Warrant
may be divided into, combined with or exchanged for another Warrant or Warrants
of like tenor to purchase a like aggregate number of Shares.  If the Holder
desires to divide, combine or exchange this Warrant, the Holder shall make such
request in writing delivered to the Company at its corporate office and shall
surrender this Warrant and any other Warrants to be so divided, combined or
exchanged.  The Company shall execute and deliver to the person entitled thereto
a Warrant or Warrants, as the case may be, as so requested.  The Company shall
not be required to effect any division, combination or exchange which will
result in the issuance of a Warrant entitling the Holder to purchase upon
exercise a fraction of a Share.

 

1.6           Holder as Owner.  Prior to surrender of this Warrant in accordance
with Section 1.7 for registration or assignment, the Company may deem and treat
the Holder as the absolute owner of this Warrant (notwithstanding any notation
of ownership or other writing hereon) for the purpose of any exercise hereof and
for all other purposes, and the Company shall not be affected by any notice to
the contrary.

 

1.7           Assignment.  Any assignment or transfer of any portion or all of
this Warrant shall be made by surrender of this Warrant to the Company at its
principal office with the form of assignment attached hereto duly executed.  In
such event, the Company shall, without charge, execute and deliver a new Warrant
in the name of the assignee named in such instrument of assignment and the
portion of this Warrant assigned to the assignee shall promptly be canceled.

 

1.8           Rights of Holder.  Nothing contained in this Warrant shall be
construed as conferring upon the Holder, prior to the exercise of this Warrant,
the right to vote, consent or receive notice as a shareholder in respect of any
meetings of shareholders for the election of directors or any other matter, or
as having any rights whatsoever as a shareholder of the Company.

 

1.9           Lost Certificates.  If this Warrant is lost, stolen, mutilated or
destroyed, the Company shall, on such reasonable terms as to indemnity as it may
impose (which shall, in the case of a mutilated Warrant, include the surrender
thereof), issue a new Warrant of like denomination and tenor as, and in
substitution for, this Warrant, which shall thereupon become void.  Any such new
Warrant shall constitute an additional contractual obligation of the Company,
whether or not the Warrant so lost, stolen, destroyed or mutilated shall be at
any time enforceable by anyone.

 

1.10           Covenants of the Company.  The Company covenants and agrees as
follows:

 

1.10.1           At all times the Company shall reserve and keep available for
the exercise of this Warrant such number of authorized shares of Common Stock as
are sufficient to permit the exercise in full of this Warrant.

 

1.10.2           The Company covenants that all Warrant Shares when issued upon
the exercise of this Warrant will be duly and validly issued, fully paid,
non-assessable and free of preemptive rights.

 

SECTION 2.         Adjustment of Exercise Price and Number of Warrant Shares
Purchasable upon Exercise

 

Subject and pursuant to the provisions of this Section 2, the Exercise Price and
the number of Warrant Shares subject to this Warrant shall be subject to
adjustment from time to time as set forth hereinafter.

 

2.1           Stock Splits.  If the Company shall, at any time or from time to
time while this Warrant is outstanding, pay a dividend or make a distribution on
its Common Stock in shares of Common Stock, subdivide its outstanding shares of
Common Stock into a greater number of shares or combine its outstanding shares
of Common Stock into a smaller number of shares or issue by reclassification of
its outstanding shares of Common Stock any shares of its capital stock
(including any such reclassification in connection with a consolidation or
merger in which the Company is the continuing corporation), then (i) the
Exercise Price in effect immediately prior to the date on which such change
shall become effective shall be adjusted by multiplying such Exercise Price by a
fraction, the numerator of which shall be the number of shares of Common Stock
outstanding immediately prior to such change and the denominator of which shall
be the number of shares of Common Stock outstanding immediately after giving
effect to such change and (ii) the number of Warrant Shares purchasable upon
exercise of this Warrant shall be adjusted by multiplying the number of Warrant
Shares purchasable upon exercise of this Warrant immediately prior to the date
on which such change shall become effective by a fraction, the numerator of
which shall be the Exercise Price in effect immediately prior to the date on
which such change shall become effective and the denominator of which shall be
the Exercise Price in effect immediately after giving effect to such change,
calculated in accordance with clause (i) above.  Such adjustments shall be made
successively whenever any event listed above shall occur.

 

3

 

 

2.2           Recapitalization or Reclassification.  If any capital
reorganization, reclassification of the capital stock of the Company,
consolidation or merger of the Company with another corporation in which the
Company is not the survivor, or sale, transfer or other disposition of all or
substantially all of the Company’s assets to another corporation shall be
effected, then, as a condition of such reorganization, reclassification,
consolidation, merger, sale, transfer or other disposition, lawful and adequate
provision shall be made whereby each Holder shall thereafter have the right to
purchase and receive upon the basis and upon the terms and conditions herein
specified and in lieu of the Warrant Shares immediately theretofore issuable
upon exercise of the Warrant, such shares of stock, securities or assets as
would have been issuable or payable with respect to or in exchange for a number
of Warrant Shares equal to the number of Warrant Shares immediately theretofore
issuable upon exercise of the Warrant, had such reorganization,
reclassification, consolidation, merger, sale, transfer or other disposition not
taken place, and in any such case appropriate provision shall be made with
respect to the rights and interests of each Holder to the end that the
provisions hereof (including, without limitation, provision for adjustment of
the Exercise Price) shall thereafter be applicable, as nearly equivalent as may
be practicable in relation to any shares of stock, securities or assets
thereafter deliverable upon the exercise hereof.  The Company shall not effect
any such consolidation, merger, sale, transfer or other disposition unless prior
to or simultaneously with the consummation thereof the successor corporation (if
other than the Company) resulting from such consolidation or merger, or the
corporation purchasing or otherwise acquiring such assets or other appropriate
corporation or entity shall assume the obligation to deliver to the Holder, at
the last address of the Holder appearing on the books of the Company, upon the
proper exercise of this Warrant by the Holder, such shares of stock, securities
or assets as, in accordance with the foregoing provisions, the Holder may be
entitled to purchase, and the other obligations under this Warrant.  The
provisions of this paragraph (b) shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, sales, transfers or
other dispositions.

 

2.3           Distributions.  In case the Company shall fix a payment date for
the making of a distribution to all holders of Common Stock (including any such
distribution made in connection with a consolidation or merger in which the
Company is the continuing corporation) of evidences of indebtedness or assets
(other than dividends or distributions referred to in Section 2.1), or
subscription rights or warrants, the Exercise Price to be in effect after such
payment date shall be determined by multiplying the Exercise Price in effect
immediately prior to such payment date by a fraction, the numerator of which
shall be the total number of shares of Common Stock outstanding multiplied by
the Market Price per share of Common Stock immediately prior to such payment
date, less the fair market value (as determined by the Board of Directors in
good faith) of said assets or evidences of indebtedness so distributed, or of
such subscription rights or warrants, and the denominator of which shall be the
total number of shares of Common Stock outstanding multiplied by such Market
Price per share of Common Stock immediately prior to such payment date.

 

2.4           An adjustment to the Exercise Price shall become effective
immediately after the payment date in the case of each dividend or distribution
and immediately after the effective date of each other event which requires an
adjustment.

 

2.5           In the event that, as a result of an adjustment made pursuant to
this Section 2, the Holder shall become entitled to receive any shares of
capital stock of the Company other than shares of Common Stock, the number of
such other shares so receivable upon exercise of this Warrant shall be subject
thereafter to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Warrant Shares
contained in this Warrant.

 

2.6           Upon the happening of any event requiring an adjustment of the
Exercise Price, the Company shall promptly give written notice thereof to the
Holder at the address appearing in the records of the Company, stating the
adjusted Exercise Price and the adjusted number of Warrant Shares resulting from
such event and setting forth in reasonable detail the method of calculation and
the facts upon which such calculation is based.  Failure to give such notice to
the Holder or any defect therein shall not affect the legality or validity of
the subject adjustment.

 

4

 

 

SECTION 3.         Restrictions on Transfer; Legends

 

3.1           Registration or Exemption Required. Assuming the accuracy of the
representations and warranties of the Holder contained in the Credit Agreement,
this Warrant has been issued in a transaction exempt from the registration
requirements of the Securities Act by virtue of Regulation D and exempt from
state registration or qualification under applicable state laws. Neither this
Warrant nor the Warrant Shares may be pledged, transferred, sold or assigned
except pursuant to an effective registration statement or an exemption to the
registration requirements of the Securities Act and applicable state laws. If,
at the time of the surrender of this Warrant in connection with any transfer of
this Warrant, or upon surrender of the Warrant Shares for transfer, the transfer
of this Warrant, or where applicable the Warrant Shares, shall not be registered
pursuant to an effective registration statement under the Securities Act and
under applicable state securities or blue sky laws, the Company may require, as
a condition of allowing such transfer (i) that the Holder or transferee of this
Warrant or the Warrant Shares, as the case may be, furnish to the Company a
written opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
such transfer may be made without registration under the Securities Act and
under applicable state securities or blue sky laws, (ii) that the holder or
transferee execute and deliver to the Company an investment letter in form and
substance acceptable to the Company and (iii) that the transferee be an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7), or
(a)(8) promulgated under the Securities Act or a “qualified institutional buyer”
as defined in Rule 144A(a) under the Securities Act in a transaction pursuant to
Rule 144A.

 

3.2           Restrictive Legend. The Holder understands that until such time as
the Warrant Shares have been registered under the Securities Act, or otherwise
may be sold pursuant to Rule 144 under the Securities Act or an exemption from
registration under the Securities Act without any restriction as to the number
of securities as of a particular date that can then be immediately sold, this
Warrant and the Warrant Shares, as applicable, shall bear a restrictive legend
in substantially the form set forth on the cover page of this Warrant (and a
stop-transfer order may be placed against transfer of the certificates for such
securities).

 

3.3           Removal of Restrictive Legends. The certificates evidencing the
Warrant Shares shall not contain any legend restricting the transfer thereof:
(A) while a registration statement covering the sale or resale of the Warrant
Shares is effective under the Securities Act, or (B) following any sale of such
Warrant Shares pursuant to Rule 144, or (C) if such Warrant Shares are eligible
for sale under Rule 144(b)(1), or (D) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) and
the Company shall have received an opinion of counsel to the Holder in form
reasonably acceptable to the Company to such effect (collectively, the
“Unrestricted Conditions”). The Company shall cause its counsel to issue a legal
opinion to its Transfer Agent if required by the Transfer Agent to effect the
issuance of the Warrant Shares, as applicable, without a restrictive legend or
removal of the legend hereunder. The Company agrees that at such time as the
Unrestricted Conditions are met, it will, no later than seven (7) trading days
following the delivery by the Holder to the Company or the Transfer Agent of a
certificate representing Warrant Shares, issued with a restrictive legend,
deliver or cause to be delivered to such Holder a certificate (or electronic
transfer) representing such Warrant Shares that is free from all restrictive and
other legends.

 

SECTION 4.       Representations and Warranties of Holder

 

The Holder of a Warrant (including the Agents) represents and warrants to the
Company as follows:

 

4.1           Acquisition of Warrant for Personal Account. The Holder is
acquiring this Warrant and the Warrant Shares (collectively the “Securities”)
for investment for its own account and not with a present view to, or for resale
in connection with, any public resale or distribution thereof. The Holder
understands that the Securities have not been registered under the Securities
Act of 1933, as amended (the “Act”), by reason of a specific exemption from the
registration provisions of the Act which depends upon, among other things, the
bona fide nature of the investment intent as expressed herein. The Holder
further understands that the Securities have not been passed upon or the merits
thereof endorsed or approved by any state or federal authorities.

 

5

 

 

4.2           Rule 144. The Holder acknowledges that the Securities must be held
indefinitely unless subsequently registered under the Act or an exemption from
such registration is available. The Holder is aware of the provisions of Rule
144 promulgated under the Act.

 

4.3           Accredited Investor. As of the date hereof, the Holder is an
“accredited investor” within the meaning of Regulation D promulgated under the
Act. The Holder is sophisticated in financial matters, and is able to evaluate
the risks and benefits of an investment in the Securities for an indefinite
period of time.

 

4.4           Opportunity To Discuss; Information. The Holder has been afforded
the opportunity to ask questions of, and receive answers from, the officers
and/or directors of the Company acting on its behalf concerning the terms and
conditions of this transaction and to obtain any additional information, to the
extent that the Company possesses such information or can acquire it without
unreasonable effort or expense, necessary to verify the accuracy of the
information furnished; and has availed itself of the opportunity to the extent
the Holder considers appropriate in order to permit it to evaluate the merits
and risks of an investment in the Company.                

 

SECTION 5.         Other Matters

 

5.1           Binding Effect.  All the covenants and provisions of this Warrant
by or for the benefit of the Company shall bind and inure to the benefit of its
successors hereunder.

 

5.2           Notices.  Notices or demands pursuant to this Warrant to be given
or made by the Holder to or on the Company shall be sufficiently given or made
if sent by certified or registered mail, return receipt requested, postage
prepaid, or facsimile and addressed, until another address is designated in
writing by the Company, as follows:

 

Black Ridge Oil & Gas, Inc.

10275 Wayzata Blvd., Suite 310

Minnetonka, Minnesota 55305

Telephone No.: (952) 426-1851

Attention: Jim Moe, Chief Financial Officer

 

Notices to the Holder provided for in this Warrant shall be deemed given or made
by the Company if sent by certified or registered mail, return receipt
requested, postage prepaid, and addressed to the Holder at its last known
address as it shall appear on the books of the Company.

 

5.3           Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Warrant shall be governed by, and construed in accordance with, the
internal laws of the State of New York, without reference to the choice of law
provisions thereof.  The Company and, by accepting this Warrant, the Holder,
each irrevocably submits to the exclusive jurisdiction of the courts of the
State of Minnesota located in Hennepin County and the United States District
Court for the District of Minnesota for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Warrant and the
transactions contemplated hereby.  Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Warrant.  The Company and, by accepting this Warrant, the Holder, each
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court.  The Company and,
by accepting this Warrant, the Holder, each irrevocably waives any objection to
the laying of venue of any such suit, action or proceeding brought in such
courts and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. EACH OF THE
COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE HOLDER HEREBY WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS WARRANT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

5.4           Parties Bound and Benefited.  Nothing in this Warrant expressed
and nothing that may be implied from any of the provisions hereof is intended,
or shall be construed, to confer upon, or give to, any person or corporation
other than the Company and the Holder any right, remedy or claim under any
promise or agreement hereof, and all covenants, conditions, stipulations,
promises and agreements contained in this Warrant shall be for the sole and
exclusive benefit of the Company and its successors and of the Holder and its
successors and registered assigns.

 

6

 

 

5.5           Confidentiality. The Holder agrees to maintain, and to require its
representatives to maintain, all confidential information obtained from the
Company on a confidential basis, which, among other things, precludes the use of
such confidential information for the purposes of trading on the Warrant Shares.

 

5.6.           Identity of Transfer Agent.  The Transfer Agent for the Common
Stock is Empire Stock Transfer, Inc.  Upon the appointment of any subsequent
transfer agent for the Common Stock or other shares of the Company’s capital
stock issuable upon the exercise of the rights of purchase represented by the
Warrant, the Company will mail to the Holder a statement setting forth the name
and address of such transfer agent.

 

5.7.           Amendment; Waiver.  Any term of this Warrant may be amended or
waived upon the written consent of the Company and the Holder.

 

5.8.           Section Headings.   The section headings in this Warrant are for
the convenience of the Company and the Holder and in no way alter, modify,
amend, limit or restrict the provisions hereof.

 

  

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY.

SIGNATURE PAGE FOLLOWS.]

 



7

 



 

IN WITNESS WHEREOF, each of the Company and Holder has each caused this Warrant
to be executed and delivered as of the Issue Date by an officer thereunto duly
authorized.


 

  BLACK RIDGE OIL & GAS, INC.                                      By:
____________________________________        Kenneth DeCubellis, Chief Executive
Officer                     DOUGHERTY FUNDING LLC                              
      By: ____________________________________       

James A. Berman

Senior Vice President

 

 

 

 

8

 

 

ASSIGNMENT OF WARRANT

 

 

 

 

FOR VALUE RECEIVED, _______________________ hereby sells, assigns and transfers
unto _____________________________ the within Warrant and the rights represented
thereby, and does hereby irrevocably constitute and appoint
_______________________________ Attorney, to transfer said Warrant on the books
of the Company, with full power of substitution.

 

 

Dated: _______________________________________

 

 

Signed: ______________________________________

 

                                                                           

 

 

Signature guaranteed:

 

 

____________________________________________

 

 

9

 

 

APPENDIX A

[NAME]

WARRANT EXERCISE FORM

 

To [Name]:

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Warrant Price and surrender of the Warrant, _______________
shares of Common Stock (“Warrant Shares”) provided for therein, and requests
that certificates for the Warrant Shares be issued as follows:

 

________________________________

Name

________________________________

Address

________________________________

________________________________

Federal Tax ID or Social Security No.

 

and delivered by               (certified mail to the above address, or

(electronically (provide DWAC Instructions:___________________), or

(other (specify):

 __________________________________________).

 

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares purchasable upon exercise of this Warrant be registered in
the name of the undersigned Holder or the undersigned’s Assignee as below
indicated and delivered to the address stated below.

 

 

Dated: ___________________, ____

 

 

Signature:______________________________

______________________________

Name (please print)

______________________________

______________________________

Address

______________________________

Federal Identification or

Social Security No.

 

Assignee:

______________________________

______________________________

______________________________

 



10

 

 

APPENDIX B

[NAME]

NET ISSUE ELECTION NOTICE

 

 

To: [Name]

 

Date:[_________________________]

 

 

The undersigned hereby elects under Section 1.3 of this Warrant to surrender the
right to purchase [____________] shares of Common Stock pursuant to this Warrant
and hereby requests the issuance of [_____________] shares of Common Stock.  The
certificate(s) for the shares issuable upon such net issue election shall be
issued in the name of the undersigned or as otherwise indicated below.

 

 

_________________________________________

Signature

 

_________________________________________

Name for Registration

 

_________________________________________

Mailing Address

 

 


 

 

 

 

11



 

 